Citation Nr: 1415616	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-13 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, North Carolina


THE ISSUE

Entitlement to reimbursement for outpatient MRIs and x-rays performed on January 6, 2010 and August 25, 2010 at non-VA facilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Centralized Fee Unit, located at the VA Medical Center (VAMC) in Salem, Virginia. 

In August 2013, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all pertinent documents in these folders have already been considered by the agency of original jurisdiction (AOJ) in adjudicating the Veteran's claim.


FINDINGS OF FACT

1.  VA paid for preapproved spinal surgery performed at a private facility in 2009.  

2.  VA paid for preapproved private follow-up examinations on January 6, 2010, and August 25, 2010.

3.  The Veteran received notification prior to January 6, 2010 that certain diagnostic testing at private facilities would not be paid for by VA.

4.  The Veteran underwent MRIs and x-rays on January 6, 2010 and on August 25, 2010 at non-VA facilities without requesting or receiving prior authorization.





CONCLUSION OF LAW

The criteria for reimbursement of unauthorized private MRIs and x-rays on January 6, 2010 and August 25, 2010, have not been met.  38 U.S.C.A. § 1703 (West 2002 & Supp. 2013); 38 C.F.R. § 17.130 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that on November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law with significant changes in VA's duty to notify and assist.  Regulations implementing the VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds, however, that there is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.123-17 .132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Additionally, the Board notes that an April 2011 letter from the AOJ provided the Veteran notice generally outlining his and VA's responsibilities in obtaining evidence in support of his claim.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  VA letters dated in June 2010, December 2010, February 2011, April 2011, and an April 2011 statement of the case notified Veteran of the reasons and bases for the denial of his claim.  

With respect to the August 2013 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2013 hearing, the Veterans Law Judge enumerated the issue on appeal.  Information was obtained regarding the details of the diagnostic tests the Veteran believes that the VA should pay.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Moreover, the discussion during the hearing did not reveal any evidence that might be available that had not been submitted or sought.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

The record reveals that the Veteran has been awarded a total disability rating based on individual unemployability (TDIU).  One of his service-connected disabilities is degenerative arthritis of the spine.  The record indicates that in 2009 the Veteran was preapproved by VA to undergo surgery at private facility for his service-connected spinal disability.  The record indicates that VA provided the Veteran prior authorization for private follow-up examinations of his spine on January 6, 2010 and on August 25, 2010, but that authorization was not requested for any diagnostic testing such as MRIs or x-rays.  On those dates the Veteran was provided private MRIs and x-rays.  VA determined that the MRIs and x-rays were diagnostic tests that were not included in the prior authorized private follow-up treatment and declined to pay for them.  

The Veteran testified in August 2013 that his spinal surgery in 2009 had been preapproved and was paid for by VA.  He reported that he was granted preauthorization by VA for private follow-up treatment for his spine on January 6, 2010 and August 25, 2010.  The Veteran asserts that the MRI and the x-rays performed on January 6, 2010 and August 25, 2010 were components of the preapproved private treatment on those dates and therefore the costs of the MRI and x-rays should be paid by VA.  The Veteran testified that he had not been told that the MRI or x-rays had to be done at a VA facility.  He further reported that the MRI and x-rays had been mostly paid by his insurance company and that he had paid the amounts remaining.

VA law provides that when VA facilities or other Government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility, or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.  38 U.S.C.A. § 1703.

No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.  

In this case, the Veteran has made no assertions that there were no nearby VA facilities capable of providing him the MRIs and x-rays that were performed at private facilities on January 6, 2010 and August 25, 2010.  He asserts that he believed that the MRI and x-rays were part of his preapproved private medical follow-up visits on January 6, 2010 and August 25, 2010.  He also asserts that he was never told that such MRIs and x-rays required separate/additional preapproval.   

The Board notes that the record indicates that the MRIs and x-rays could have been performed at nearby Salisbury VA Medical Center.  Furthermore, the record also indicates that the Veteran had past knowledge that such diagnostic testing would not be paid for by VA if performed at a private facility.  There is a note in the file stating that in June 2009 preapproval was requested for a private MRI and a private nerve conduction study.  The record indicates that the request for preapproval was denied at that time because such could be performed at the Salisbury VA Medical Center.  The record indicates that on June 17, 2009 the Veteran was notified that VA would not pay for the requested private MRI.  This indicates that six months prior to the January 6, 2010 MRI and x-rays the Veteran had been informed that MRIs must be performed at VA facilities and would not be paid for by VA.  

Furthermore, the Board notes that in February 2010 the Veteran was informed that he had not received prior approval and that VA would not pay for the January 6, 2010 private x-rays.  VA sent him another letter in June 2010 which stated that unless an authorization specifically indicates that is to include an MRI, CT or PET scan, they are not included with diagnostic testing, follow-up care or a consultative visit.  It further stated that to insure payment by the VA, healthcare providers must fax their requests to the Salisbury VAMC Fee Basis Unit.  Yet, the record indicates that the Veteran subsequently underwent additional private x-rays on August 25, 2010, without seeking prior approval.  Consequently, the Board does not find the Veteran's statements to the effect that he had no idea that the cost of private MRIs and x-rays would not be paid or reimbursed by VA to be credible.   

The Board understands that the Veteran believes that his MRIs and x-rays should be considered preapproved as a part of his preapproved follow-up private medical examinations.  However, the fact remains that such diagnostic tests are readily available at a nearby VA facility and the Veteran did not seek prior approval for private provision of those tests.  Furthermore, the record indicates that the Veteran had knowledge that VA would not provide payment for such diagnostic testing.  In this case the Veteran did not seek prior approval and he chose to have the MRIs and x-rays through private sources in preference to available Government facilities.  Consequently, reimbursement for outpatient MRIs and x-rays performed on January 6, 2010 and August 25, 2010 at non-VA facilities is not warranted.  See 38 C.F.R. § 17.130.


ORDER

Entitlement to reimbursement for outpatient MRIs and x-rays performed on January 6, 2010 and August 25, 2010 at non-VA facilities is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


